COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
 CRYSTALL LYNN LOWE,                                             No. 08-16-00255-CR
                                                 '
                   Appellant,                                      Appeal from the
                                                 '
 v.                                                               426th District Court
                                                 '
 THE STATE OF TEXAS,                                            of Bell County, Texas
                                                 '
                  State.                         '                   (TC# 75432)


                                            ORDER

       The Reporter’s Record in the above styled and numbered cause was due September 24,

2016, but it has not been filed. The Court Reporter has notified the Court that Appellant has not

made a request for the preparation of the reporter’s record. On October 11, 2016, Mr. Steven

Striegler, Appellant’s attorney, filed with this Court a Motion to Withdraw as Appellant’s

Appointed Counsel on Appeal and Request for Appointment of New Counsel.

       Before this Court considers the motion, it is ORDERED that the trial court conduct a

hearing in order to determine if Appellant has retained new counsel or is entitled to the

appointment of counsel on appeal. The trial court is authorized to enter any necessary orders,

including the appointment of new appellate counsel. In the event the trial court appoints new

counsel to represent Appellant, the court should instruct counsel to take all necessary steps to


                                                 1
ensure that the reporter’s record is filed.

        Further, the trial judge shall enter any necessary orders and/or findings and shall forward

them to the District Clerk of Bell County on or before November 1, 2016. The District Clerk

shall prepare a supplemental clerk’s record containing the trial court’s findings and/or orders and

forward the same to this Court on or before November 10, 2016. Further, the transcription of the

hearing shall be prepared, certified and filed with this Court on or before November 10, 2016.

        The due date of the Reporter’s Record will be determined after the trial court’s

findings are filed with this Court.

        IT IS SO ORDERED this 12th day of October, 2016.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                 2